Judgment reversed on the law and facts, without costs of this appeal to either party, and complaint dismissed, without costs. Certain findings of fact disapproved and reversed. Memorandum: The separation agreement, pleaded as a defense, bars the maintenance of this action. (Winter v. Winter, 191 N. Y. 462, 473-475; Matter of Rhinelander, 290 N. Y. 31, 37; Benesch v. Benesch, 182 App. Div. 221; Drane v. Drane, 207 App. Div. 217; Almonte v. Almonte, 259 App. Div. 311; Matter of Tierney, 148 Misc. 378, 383.) All concur. (The judgment is for plaintiff in an action for separation.) Present'— Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.